
	

114 HR 1573 IH: Higher Education and Employment Transparency Act
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1573
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require institutions of higher education to provide students with information from the
			 Occupational Employment Statistics program and the Occupational Outlook
			 Handbook of the Bureau of Labor Statistics, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Higher Education and Employment Transparency Act. 2.Occupational Employment Statistics (a)Requirements for the Secretary of EducationSection 132(i)(1) of the Higher Education Act of 1965 (20 U.S.C. 1015a(i)(1)) is amended—
 (1)in subparagraph (V), by adding at the end the following new clause:  (v)Employment information with respect to graduates of the institution’s degree or certificate programs that is required to be provided by the institution under section 485(a)(R).; and
 (2)in subparagraph (W), by inserting before the period at the end the following: and a link to the appropriate section of such website that provides information from the Occupational Employment Statistics program and the Occupational Outlook Handbook of the Bureau of Labor Statistics.
				(b)Requirements for institutions of higher education
 (1)Institutional and financial assistance information for studentsSection 485(a)(R) of such Act (20 U.S.C. 1092(a)(R)) is amended by inserting after certificate programs, the following: including whether such employment is paid or unpaid and whether such employment requires any postsecondary education,.
 (2)Program participation agreementsSection 487(a) of such Act (20 U.S.C. 1094(a)) is amended by adding at the end the following new paragraph:
					
 (30)The institution will provide a link on the institution’s website, prominently and near any institutional statistics (such as job placement rates), to the appropriate section of the Bureau of Labor Statistics website that provides information from the Occupational Employment Statistics program and the Occupational Outlook Handbook of the Bureau of Labor Statistics..
 (c)Effective dateThe amendments made by this Act shall be effective for academic year 2015–2016 and succeeding academic years.
			
